ORDER
PER CURIAM.
James M. Robinson appeals from the trial court’s sentence and judgment of conviction for attempted burglary in the second degree, possession of burglar’s tools, and property damage in the second degree. We have .reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2017).